 In the MatterofZIMMER-THOMSONCORPORATIONandFURNITUREWORKERSUNION LOCAL 76B, UNITEDFURNITUREWORKERS OFAMERICA,C.I.O.Case No. B-5448.-Decided June 11, 1943Mr. John B. Thomson,of Long Island City, N. Y., for theCompany.Mr. Harry Weinstock,of New- York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Furniture Workers Union Local 76B,United Furniture Workers of America, C. I. 0., herein called thecerning the representation of employees of Zimmer-Thomson Cor-poration, Long Island City, New York, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Frederick R. Livingston, Trial Ex,aminer.Said hearing was held at New York City on May 27, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYprincipal place of business 'at Long Island City, New York, where itis engaged in the manufacture, sale, and distribution of- stretchers.Approximately 95 percent of all raw materials used by the Company50 N. L. R. B., No. 71.448 ZIMMER-THOMSON - CORPORATION449is shipped to it from points outside the State of New York. In the12-month period ending May 1, 1943, the Company sold finished prod-ucts valued at about $500,000, approximately 95 percent of which wasshipped to points outside the State of New York.All stretchersmanufactured and sold by the Company' are manufactured for theexclusive use of the United States 'Army and Navy.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.TIDE ORGANIZATION INVOLVEDFurniture-Workers Union Local 76B, United Furniture'Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of, theCompany.-III.THE QUESTIONCONCERNINGREPRESENTATIONOn April 16, 1943, the Union, claiming to represent a,majority ofthe' Company's employees, requested the Company to recognize it asthe exclusive collective bargaining representative of its employees.The Company denied this request.A statement of the Regional Director, introduced into evidence atthe hearing; indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company, within the 'meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe ' find, in accordance with a stipulation of the parties,that allproduction and maintenanceemployeesat the 44-16 23rd Street,'11-4244th Drive, and Relay and Review Avenues plants of the Company,including foremen who spend more than,50 percent of their timeperforming manual duties relating to production or maintenance, butexcluding supervisory,clerical,and managerial employees,constituteitunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V- THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.The secretary of the Company testified at the hearing that, since,The Regional Director reported that the Union presented 60 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of April 28, 1943.There are 100 employees in the appropriate unrt:. 450DWSQONS OF NATIONAL LABOR RELATIl'ONS, BOARDhe was notified by the Army Department on 'the morning of the hear-ing that the Company should cease further production until August1943, an election should not be held in the immediate future.TheUnion urges that an immediate, election be held. The secretary furthertestified that production will not stop until'the United 'States Armydirective has been confirmed in writing, and further that'the Companyis attempting to have the directive modified so that production willcontinue.Inasmuch as the Company has no definite plans to ceaseor curtailits operations, we shall direct that an election be held inthe immediate future.The-Union urges that the pay roll of May 26, 1943, the clay, priorto the hearing in the instant proceeding, be used to determine eligibilityto -vote.The.Conipany requests that a current pay roll be used forthat purpose. Inasmuch as the -record indicates that the Companyintends to continue production, we shall, in accordance with our usualpractice; direct that the employees eligible to vote in the election shallbe those within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.-,"The Union urges that it appear on the ballot as "Furniture WorkersUnion Local 76B, C. L O." ' The request is,hereby granted.DIRECTION OF ELECTIONBy virtue, of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations--Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes, of collective bargaining with Zimmer-Thomson Cor-poration, Long Island City, New York, an election by secret ballot shallbe conducted as early. as possible, but not later than thirty (30) daysfrom the date of this Direction,aulder the direction and supervision ofthe Regional Director for the,Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily, laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who .havesince quit or been discharged,for cause, to determine whether or not'they desire to be represented by Furniture Workers Union Local 7613,C. 1. 0., for the purposes of collective bargaining.